 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 3509 
 
AN ACT 
To reauthorize State agricultural mediation programs under title V of the Agricultural Credit Act of 1987. 
 
 
1.Short titleThis Act may be cited as the Agricultural Credit Act of 2010.  
2.Authorization of appropriationsSection 506 of the Agricultural Credit Act of 1987 (7 U.S.C. 5106) is amended by striking 2010 and inserting 2015.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
